Citation Nr: 1754910	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  17-19 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for nerve damage radiating from the right thumb. 


REPRESENTATION

Veteran represented by:  Attorney Michael J. Kelley


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1959 to April 1963.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The issue on appeal has been re-characterized to more accurately reflect the claimed disability.  In July 2017, in support of this claim, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board.  A transcript of the hearing is of record. 

The issue of entitlement to total disability rating based on individual unemployability (TDIU), formerly associated with this appeal stream, was granted in June 2017.  Accordingly, it is not in in appellate status and will not be addressed further here.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is claiming entitlement to service connection for nerve damage radiating from his thumb toward his forearm.  He is already service-connected for his in-service thumb injury.  The dispositive issue is whether there is a current, distinct disability encompassing the symptoms described by the Veteran that is related to his service or to his service-connected disability.  As yet, the Veteran has not been afforded a VA examination to specifically investigate this issue.  Accordingly, a remand is necessary to arrange this examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any updated VA or adequately identified private treatment records relevant to the issue on appeal for association with the claims file.    

2.  Then schedule the Veteran for a VA neurological examination with an appropriate examiner to answer the following based on a review of the claims file and interview and examination of the Veteran.  Any needed diagnostic testing should be performed.  

a) Is it at least as likely as not (a 50% or better probability) that any identified neurological disability related to the Veteran's right thumb, hand, or arm was incurred in or is otherwise related to his active service?

b) Is it at least as likely as not (a 50 percent or better probability) that identified neurological disability related to the Veteran's right thumb, hand, or arm was CAUSED by the Veteran's service-connected thumb disability? 

c) Is it at least as likely as not (a 50 percent or better probability) that any identified neurological disability related to the Veteran's right thumb, hand, or arm was AGGRAVATED by the Veteran's service-connected thumb disability (Aggravation means the disability increased in severity beyond its natural progression.)

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

3.  Finally, readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his attorney with a supplemental statement of the case and allow them the opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C. § 7252 (2012).  This remand is a preliminary order and not an appealable decision on the merits of the claim.  38 C.F.R. § 20.1100(b) (2017).
 



